IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

JERRY M. RAKER,                          NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-1291

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 6, 2016.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Jerry M. Raker, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of habeas corpus is dismissed as unauthorized. See Baker

v. State, 878 So. 2d 1236 (Fla. 2004).
       Due to petitioner’s apparent abuse of the legal process by his repeated pro se

filings attacking his judgment and sentence in Leon County Circuit Court case number

76-CF-435, this court issued an order directing petitioner to show cause why he should

not be prohibited from future pro se filings. See State v. Spencer, 751 So. 2d 47, 48

(Fla. 1999). Petitioner’s response to the show cause order does not provide a legal

basis to prohibit the imposition of sanctions.

       As such, because petitioner’s continued and repeated attacks on his conviction

and sentence have become an abuse of the legal process, we hold that he is barred from

future pro se filings in this court concerning Leon County Circuit Court case number

76-CF-435. The Clerk of the Court is directed not to accept any future filings

concerning this case unless they are filed by a member in good standing of The Florida

Bar. Petitioner is warned that any filings that violate the terms of this opinion may

result in a referral to the appropriate institution for disciplinary procedures as provided

in section 944.279, Florida Statutes (2015). See Fla. R. App. P. 9.410.

WOLF, WETHERELL, and KELSEY, JJ., CONCUR.




                                            2